Citation Nr: 0619528	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04-23 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the veteran perfected a timely appeal as to a 
September 2003 rating decision that assigned a noncompensable 
evaluation for residuals of a fractured mandible, 
characterized as loss of teeth numbers 1, 2, 24, 25, and 26, 
with residuals of fractures of the mandibular symphysis, 
right maxillary alveolar, and right suborbital rim.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971, from November 1977 to February 1983, and from 
June 1988 to March 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on petition for appellate review of a September 2003 rating 
decision rendered by the Waco, Texas, Regional Office (RO) of 
the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran did not submit a substantive appeal (VA Form 
9), with regard to his claim for a compensable evaluation for 
residuals of a fractured mandible.

2.  A VA Form 646 from the veteran's representative was 
received on May 26, 2005, over 60 days after issuance of the 
most recent supplemental statement of the case and over one 
year from the December 22, 2003 notice of the September 2003 
rating decision wherein a noncompensable rating was awarded 
for residuals of a fractured mandible.


CONCLUSION OF LAW

The veteran did not perfect a timely appeal as to the 
September 2003 rating decision that assigned a noncompensable 
evaluation for residuals of a fractured mandible.  38 
U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.101, 
20.302, 20.303, 20.305 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

As an initial matter, the Board notes that the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA) do not 
apply to this case, as the law, and not the evidence, is 
dispositive.  See VAOPGCPREC 5-2004 (holding that VA is not 
required to provide the information and evidence necessary to 
substantiate a claim and is not required to assist a claimant 
in developing evidence to substantiate a claim where there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit); see 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  At issue in this case is the timeliness of 
the veteran's substantive appeal pertaining to a September 
2003 rating decision assigning a noncompensable evaluation 
for residuals of a fractured mandible.  The facts as to the 
date of receipt of the substantive appeal are not in dispute, 
and no amount of additional assistance will alter that date.  
The issue under consideration, the timeliness of the 
substantive appeal, is a question of law.

The Board further notes that, during the course of developing 
his claim, the veteran was notified of the specific period of 
time within which to file the substantive appeal; such 
information is set forth on a VA Form 9, Substantive Appeal, 
which accompanied the statement of the case furnished him on 
February 26, 2004.  In addition, he was advised in April 2006 
that the Board had preliminarily determined that there was no 
timely appeal with regard to his claim, and was provided with 
notice of the applicable regulatory and statutory provisions 
and their application to his case.  He was also at that time 
provided with 60 days from the date of that letter to respond 
to VA's preliminary determination of untimeliness.  No such 
response was thereafter received by the Board.  The Board 
accordingly finds that no reasonable possibility exists that 
additional assistance would aid the appellant.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(d) (2005).

Legal criteria and analysis

Appellate review of a decision of the Agency of Original 
Jurisdiction (AOJ) is initiated by a notice of disagreement 
and completed by a substantive appeal after a statement of 
the case is furnished to the appellant.  The notice of 
disagreement must be filed within one year from the date of 
mailing of notice of the result of initial review or 
determination.  The statement of the case is then submitted 
to the appellant, who is afforded a period of 60 days from 
the date the statement of the case is mailed, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever is later, to file the formal appeal.  This may be 
extended for a reasonable period on request for good cause 
shown.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200-
.204; 20.300-.306 (2005).

Except in the case of simultaneously contested claims, a 
substantive appeal must be filed within 60 days from the date 
that the AOJ mails the statement of the case to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed.  The date of mailing of the 
statement of the case will be presumed to be the same as the 
date of the statement of the case and the date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302.

When the Board's rules of practice require that any written 
document be filed within a specified period of time, a 
response postmarked prior to expiration of the applicable 
time limit will be accepted as having been timely filed.  In 
the event that the postmark is not of record, the postmark 
date will be presumed to be five days prior to the date of 
receipt of the document by VA.  In calculating this five-day 
period, Saturdays, Sundays and legal holidays will be 
excluded.  In computing the time limit for filing a written 
document, the first day of the specified period will be 
excluded and the last day included.  Where the time limit 
would expire on a Saturday, Sunday, or legal holiday, the 
next succeeding workday will be included in the computation.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.305 (2005).

The AOJ may close the case for failure to respond after 
receipt of the statement of the case, but questions as to 
timeliness or adequacy of response shall be determined by the 
Board.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.101 
(2005).

In the instant case, the RO granted service connection for 
residuals of a fractured mandible by means of a rating 
decision rendered in September 2003, and assigned a 
noncompensable evaluation (a zero percent rating) therefor.  
The veteran was notified of this decision, and of appellate 
rights and procedures, by letter dated December 22, 2003.  
His notice of disagreement was received in January 2004, and 
a statement of the case was issued on February 26, 2004.  The 
notice letter accompanying the statement of the case 
indicates that a VA Form 9, Appeal to the Board of Veterans' 
Appeals, was enclosed with the letter.  The notice letter 
also stated that the veteran must file his appeal within 60 
days from the date of the letter or within the remainder of 
the one-year period from the date of the letter notifying him 
of the action that he had appealed.  In bold type, the letter 
stated that if VA did not hear from the veteran within that 
period, his case would be closed.

Following further development of the evidence, the RO issued 
a supplemental statement of the case on February 17, 2005.  A 
VA Form 646, Statement of Accredited Representative in 
Appealed Case, was received by VA on May 26, 2005.

As indicated above, perfection of an appeal requires receipt 
by VA of a substantive appeal either within one year from the 
date of notice of an adverse decision (in this case, the 
assignment of a noncompensable evaluation for residuals of a 
fractured mandible following an award of service connection 
for that disability) or within 60 days from the date of 
issuance of the statement of the case, whichever period is 
longer.  In the instant case, the notice of the adverse 
decision is dated December 22, 2003, and the statement of the 
case was issued on March 22, 2004; accordingly, the veteran 
had until December 22, 2004, within which to submit a 
substantive appeal and perfect his claim.  No such document 
is of record.  The earliest document that could constitute a 
substantive appeal is the Form 646 prepared by the veteran's 
representative and received by the RO on May 26, 2005.  This 
document was not received within the period that would render 
it timely and allow for the veteran's claim to be perfected 
for appeal.

In addition, the Board notes that a supplemental statement of 
the case was issued on February 17, 2005.  Even if the Board 
was to provide the veteran with a sixty-day period within 
which to furnish the RO with a substantive appeal following 
the issuance of that supplemental statement of the case (that 
is, by April 17, 2005), the Form 646 submitted by his 
representative would still not satisfy the time frame set 
forth in statute and regulation.  

In the absence of a timely-filed substantive appeal, the 
petition for appellate review as to the claim for entitlement 
to a compensable evaluation for residuals of a fractured 
mandible is rejected in accordance with 38 U.S.C.A. § 7108.  


ORDER

The petition for appellate review of the claim for 
entitlement to a compensable evaluation for residuals of a 
fractured mandible is dismissed.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


